Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Priority
	This application claims priority to US provisional 63/062248, filed 8/6/20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to generating a purchase order which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
displaying information indicative of each of a set of items in a first arrangement on a graphical user interface of a terminal; 
identifying a first plurality of items in the set of items from a first area selected by a user within the first arrangement; and 
generating a purchase order that includes all of the first plurality of items.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
Claim 1:
None
Claim 12:
A terminal with a processor

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-11 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 13-15, 17-18 are rejected under 35 USC 102 as being anticipated by US patent 5,216,612, Cornett et al. (hereafter Cornett).  

1. A method for generating a purchase order, comprising: 
displaying information indicative of each of a set of items in a first arrangement on a graphical user interface of a terminal; (Cornett Fig 10A-D, information of a set of items in a first arrangement on a GUI) 
identifying a first plurality of items in the set of items from a first area selected by a user within the first arrangement; and (Cornett Fig 10A-D, identifying items selected by a user; see 22:59-23:11 )
generating a purchase order that includes all of the first plurality of items.  (Cornett 22:59-23:11, automatically ordered parts with “P” designation)

Claim 13 is rejected under a similar rationale. 

2. The method of claim 1, further comprising displaying a code uniquely associated with each of the first plurality of items in a bill of materials on the graphical user interface.  (Cornett Fig 10A-D unique code for each item) 

Claim 14 is rejected under a similar rationale. 

3. The method of claim 2, further comprising: 
identifying at least another item from the set of items; and (Cornett Fig 10D, other item in the set of items)
displaying information indicative of the at least another item in the bill of materials. (Cornett Fig 12A, e.g. other items in the bill of materials)

Claim 15 is rejected under a similar rationale. 

5. The method of claim 2, further comprising transferring all of the items displayed in the bill of materials to an electronic shopping cart automatically.  (Cornett 22:59-23:11, automatically ordered parts with “P” designation) 

Claim 17 is rejected under a similar rationale. 

6. The method of claim 1, wherein the first arrangement includes a table of cells, the table having at least one row and at least one column, (Cornett Fig 10A-D, table with cells)
wherein the information indicative of each of the set of items is a code uniquely associated with each of the set of items or a token indicative of the availability of each of the set of items for sale, and (Cornett Fig 10A-D code associated with each item)
wherein the first area consists of one of a subset of contiguous cells in the at least one row, a subset of contiguous cells in the at least one column, or a block of contiguous cells in the table. (Cornett Fig 10A-D contagious cells)

Claim 18 is rejected under a similar rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-12, 16, 21-24 are rejected under 35 USC 103 as being unpatentable over Cornett in view of Dicker US 2010/0191619, Dicker et al. (hereafter Dicker)

4. The method of claim 2, further comprising: 
identifying a second plurality of items in the first plurality of items from a second area selected by a user within the bill of materials; and (Cornett Fig 12A second plurality of items from other areas for order)
Cornett does not disclose
receiving a single number entered by the user on the terminal; (Dicker, Fig 15 #622, enter quantity)
wherein the purchase order further includes the single number entered by the user as the ordered quantity of each of the second plurality of items. (Dicker Fig 15, includes the entered quantity)

It would have been obvious to modify the system of Cornett to include the ability to enter quantity for the purposes of ordering the desired quantity as a common feature of shopping carts as taught by Dicker (¶200). 

Claim 16 is rejected under a similar rationale. 

9. The method of claim 1, further comprising: 
Cornett does not disclose: 
transmitting a descriptor input by the user on the terminal to a server via a network; and (Dicker ¶42-43 discloses functionality)
transmitting the information indicative of the set of items stored on the server to the terminal, the set of items being associated with the descriptor.  (Dicker ¶42-43 receives search results)

It would have been obvious to modify the system of Cornett to include search functionality for the purposes of assisting a user to find the item the user desires as taught by Dicker (¶59). 

Claim 21 is rejected under a similar rationale. 

10. The method of claim 9, wherein the set of items is determined from a hierarchical list associated with the descriptor. (Dicker ¶179 ranks the items in response to the search)

Claim 22 is rejected under a similar rationale. 

11. The method of claim 9, wherein the set of items is determined from a bill of material of a product associated with the descriptor.  (Cornett 22:30-45 bill of materials in the set of items)

Claim 23 is rejected under a similar rationale. 

12. The method of claim 9, wherein the set of items is determined from an electronic shopping cart previously generated and associated with the descriptor.  (Cornett 23:40-34:2 regarding inventory management of previously ordered parts and part reordering, which describes a determining a set of items from previously purchased items (no pin cite available)) 

Claim 24 is rejected under a similar rationale. 

Claims 7-8 and 19-20 are rejected under 35 USC 103 as being unpatentable over Cornett in view of US patent 5,694,532, Carey et al. (hereafter Carey)

7. The method of claim 1, wherein the first arrangement includes an exploded view of a product having parts, wherein the information indicative of each of the set of items is a picture uniquely associated with each of the parts of the product, (Cornett Fig 10D, exploded view of product with pictures)
Cornett does not disclose
and wherein the first area includes a box. 
However, Carey 5:30-40 teaches a bounding box for objects.  It would have been obvious to modify the system of Cornett to utilize a box to select objects as a conventional technique to select objects as taught by Carey (1:41-51)

Claim 19 is rejected under a similar rationale. 

8. The method of claim 1, wherein the first arrangement includes an assembly view of a product having parts, wherein the information indicative of each of the set of items is a label uniquely associated with each of the parts of the product, (Cornett Fig 10D, assembly view of product with pictures)
Cornett does not disclose
and wherein the first area includes a box. 
However, Carey 5:30-40 teaches a bounding box for objects.  It would have been obvious to modify the system of Cornett to utilize a box to select objects as a conventional technique to select objects as taught by Carey (1:41-51)


Claim 20 is rejected under a similar rationale. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
How to buy on Amazon (really easy), https://www.youtube.com/watch?v=x0cESERAp2M, March 5, 2016
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684